DETAILED ACTION
Response to Amendment
The amendment of February 21,2022 is considered herein.
Claims 1, 17 and 25 have been amended.
Claims 9-16, 19 and 34 have been cancelled.
Claims 1-8, 17, 18 and 20-33 are pending, with claims 1-8 and 25-28 are withdrawn as being directed to non-elected groups.
Claims 17, 18, 20-24 and 29-33 are pending and have been considered on the merits here.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al (JP 2002/324562, as supplied by the applicant in the IDS of November 2, 2021, with the English machine translation utilized for citations), in view of RIFFELSBERGER et al (US PG PUB 2011/0003220) and MATSUNO et al (US PG PUB 2007/0111061).
Regarding claim 17, KONUMA et al teaches a hybrid power system (figure 1) comprising:
a battery (52);
a fuel cell stack (51, figures 1 and 2A/2B) comprising:
first and second conductive end plates (shown in figure 2B as component 78 at one end, with the corresponding end plate 79 attached to terminal 84, ¶24) comprising contact terminals (84 and the box terminal present on end plate 78 of figure 2B, ¶25), 
a plurality of fuel cells (63, shown to be a plurality in figure 2B) configured to be connected in series (¶24) and stacked between the conductive end plates (78/79 and figure 2B); 
at least one conductive middle plate (82/83, ¶ 25 and 26), each conductive middle plate comprising at least one contact terminal (85/86, ¶25 and 26) being configured to be stacked between adjacent fuel cells (figure 2B); and a control unit (57) configured to select an operating voltage of the fuel cell stack when the hybrid power system is feeding a load (55), wherein the operating voltage is obtained from the contact terminals of the at least one conductive middle plate and conductive end plates (¶ 18, 31 and 34); 
and a switch (58) to selectively connect the load (55) with the at least one contact terminal of the at least one conductive middle plate (terminals 85/86 of intermediate layers 82/83, figure 2B) and the at least one contact terminal of the first conductive end plate (terminal of end plate 78, figures 1 and 2B) of the fuel cell stack (51), wherein the control unit is configured to selectively operate the switch to select the operating voltage of the fuel cell stack used to feed the load (¶ 34-37) via connection to only one of the plurality of inputs (84-86) to the single output (via line between 58 and 55 of figure 1) to the load (55).  
KONUMA et al fails to teach the use of a plurality of switches that comprise only one input terminal to control the voltage output of the stack and for the second conductive end plate is connected to ground.
RIFFELSBERGER et al teaches the connectivity of a fuel cell to external components, just as in KONUMA et al, as shown in figure 3.  RIFFELSBERGER et al shows the use of a plurality switches (14) for control of each individual cells (11) of a series fuel cell stack (abstract) wherein their selection allows for manipulation of the voltage output via a control device (16) (¶ 47 and 48).  In other words, RIFFELSBERGER et al shows the connection of the individual cells using individual switches.
At the time of filing, it would have been obvious to one of ordinary skill to substitute the multiple, individual switches for each of the middle terminals/cells of RIFFELSBERGER et al for the single switch with different connections to each of the terminals/cells of the relay of KONUMA et al to maintain the same individual connection of each cell to the circuit.  The use of a single switch with multiple taps (or intermediate connections) or multiple individual switches as that of the connection of the conductive middle plate would render the same desired control, making the selection of multiple switches reasonable and effective.
The combination of KONUMA et al and RIFFELSBERGER et al fails to address the connection of the second end plate to ground.
MATSUNO et al shows a plurality of fuel cell power generating units 121/122/123, connected via switching, as in modified KONUMA et al, as shown in figures 2 and 6.  Figure 6 shows the negative pole or end plate of fuel cell stack (121) as being connected to ground.  Moreover, figure 2 shows the use of a ground connection (46) of the lowermost or outermost end plate of the power generating units.  MATSUNO et al details the use of the ground connection on the end as a method to provide calculation of voltages of the stacked portions relative to the ground potential (¶ 57-60 and claim 11).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the connection of the outermost end plate of modified KONUMA et al to ground, as in MATSUNO et al, to enable calculation of the voltages of each fuel cell section relative to the ground potential supplied due to the connection therein.
Regarding claim 18, the control unit is configured to select the operating voltage of the fuel cell stack depending on the values of the voltages at the contact terminals of the fuel cell stack (KONUMA et al, ¶ 34-35), wherein the values of the voltages are measured between the first conductive end plate and the second conductive end plate, and between the at least one conductive middle plate and the second conductive end plate (MATSUNO et al, ¶ 57-60, wherein when combined with modified KONUMA et al the voltage is between the grounded end plate and the selected switch).
Regarding claim 21, the fuel cell stack (KONUMA et al, figure 2B) further comprises a plurality of fuel cell sub-stacks (pieces between the terminals of figure 2B) connected in series, each fuel cell sub-stack comprising at least one fuel cell (KONUMA et al, ¶ 24 and 26), and wherein each conductive middle plate is configured to be stacked between a pair of adjacent fuel cell sub-stacks (KONUMA et al, figure 2B).  To be clear, in this combination, the use of individual switches of RIFFELSBERGER et al
Regarding claim 24, KONUMA et al teaches each contact terminal comprises one or more conductive tabs (84/85) protruding from the fuel cell stack (51) in figure 2B.
Regarding claim 29, KONUMA et al details the use of operation of the switches to achieve a predetermined voltage (¶ 34-37, voltage threshold for the device needed) generated by the system of the fuel cell stack which is fed to the load.  The device of modified KONUMA et al is capable of and has the structure needed to operate the device to feed a load under different circumstances.  Since the structure of modified KONUMA et al is capable of performing the claimed functionality and since the claim is directed to an apparatus claim, modified KONUMA et al fulfills the claim as feeding the load based on the voltage is clear and the conditions to do so are intended use of the device.
Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al, view of RIFFELSBERGER et al and MATSUNO et al, as applied to claim 17 above, and further in view of YAMAMOTO (US PG PUB 2010/0119887).
Regarding claim 20, while KONUMA et al details the connection and flow of the voltage generated by the fuel cell to the battery (¶ 31) and RIFFELSBERGER et al teaches the selective or switched connection of the fuel cell to the load (¶ 44), modified KONUMA et al is silent to the use of a switch to enable connection between the battery and load.
YAMAMOTO teaches a fuel cell system (36) with an exterior battery (28) and load (26), as shown in figure 17, just as in modified KONUMA et al.  YAMAMOTO further teaches the use of a switch operably connecting the load and battery to supply power or not during activation or operation (¶ 141).
It would have been obvious to one of ordinary skill to utilize a switch connection between the load and battery of modified KONUMA et al, as in YAMAMOTO, so as to enable selective application of power to the load from the battery as desired for operation.  The use of this switch during differing operating conditions of voltage would render a device capable of performing the claimed functionality, fulfilling the instant claim. 
Regarding claim 30, while KONUMA et al details the comparison of the operating voltage to a predetermined voltage (¶ 31), modified KONUMA et al fails to detail the cooperation of the fuel cells with the battery via a battery switch in response to the voltage across the plates being lower than the voltage of the battery.
YAMAMOTO teaches a fuel cell system (36) with an exterior battery (28) and load (26), as shown in figure 17, just as in modified KONUMA et al.  YAMAMOTO further teaches the use of a switch operably connecting the load and battery to supply power or not during activation or operation (¶ 141).
It would have been obvious to one of ordinary skill to utilize a switch connection between the load and battery of modified KONUMA et al, as in YAMAMOTO, so as to enable selective application of power to the load from the battery as desired for operation.  The use of this switch during differing operating conditions of voltage would render a device capable of performing the claimed functionality, fulfilling the instant claim. 
Claims 22, 23 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al, in view of RIFFELSBERGER et al and MATSUNO et al, as applied to claims 17 and 21 above, and further in view of LAM (US PG PUB 2006/0204815).
Regarding claim 22, while KONUMA et al teaches the formation of a fuel cell stack comprised of sub-stacks in the figure 2B, modified KONUMA et al is silent to the use of bipolar plates with a fuel cell therebetween.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in KONUMA et al.  Paragraphs 5, 6 and 8 details the use of bipolar plates (26) to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells with the fuel cell (24) therebetween to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.
At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks and on opposing sides of each fuel cell, as in LAM, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance and components needed for fabrication.
Regarding claim 23, while KONUMA et al teaches the formation of a fuel cell stack comprised of sub-stacks in figure 2B, modified KONUMA et al is silent to the conductive plates as being bipolar.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in modified KONUMA et al.  Paragraphs 5, 6 and 8 details the use of bipolar plates (26) to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.
At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place bipolar plates in electrical contact with the conductive middle plate and a cathode or anode of an associated cell of KONUMA et al to continue the series electrical connection with the conductive components.
Regarding claim 31, modified KONUMA et al is silent to the use of bipolar plates arranged in the adjacent cells and does not expressly address the conductive middle plate as being configured to be stacked in contact with a cathode and anode of adjacent fuel cells.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in KONUMA eta l.  Paragraphs 5, 6 and 8 details the use of bipolar plates 26 to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.  LAM shows the use of the opposing charge plates on either side of the middle plate 54 (like in figure 5). 
At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place the conductive middle plate in contact with a cathode or anode of an associated cell of KONUMA et al to continue the series electrical connection with the conductive components.
Regarding claim 32, KONUMA et al teaches the conductive middle plate to comprise conductive tabs as shown to extend beyond the fuel cell body (figure 2B), but modified KONUMA et al fails to teach the layer to be bipolar.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in KONUMA et al.  Paragraphs 5, 6 and 8 details the use of bipolar plates (26) to form the conductive component between adjacent fuel cells within the plurality of fuel cells with the fuel cell (24) therebetween to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.
At the time of filing, it would have been obvious to one of ordinary skill to utilize a bipolar plate, as in LAM, as the conductive middle plate of modified KONUMA et al to further enable series connectivity of the fuel cell pluralities, a functionality already enabled by the conductive plate of KONUMA et al, while still minimizing electrical resistance.
Regarding claim 33, KONUMA et al teaches the end plate to be the end conductive plate, but modified KONUMA et al fails to disclose the fuel cell to further include end plates.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in KONUMA et al.  LAM shows the use of the end plate as the conductive end plate (22A, figure 3) and as an electrically insulated component (22A) separated from the conductive end plate (27, figures 2 and 4).
It would have been obvious to one of ordinary skill in the art to utilize an electrically insulating end plate exterior to the conductive end plate, as in LAM, as opposed to the end plate of modified KONUMA et al to enable insulation of the device from the exterior.
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive. 
At the top of page 11, the applicant argues KONUMA et al teaches the use of a single change over switch with multiple input terminals, not “wherein each switch of the plurality of switches comprises only one input terminal connected to one of the contact terminals and one output terminal connected to the load”.
The examiner agrees KONUMA et al teaches the use of a single relay with multiple inputs.  RIFFELSBERGER et al however teaches the use of individual switches can be used to connect each input and output, providing the same functionality of the relay switch of KONUMA et al with multiple, individual switches as opposed to a single switch, as is detailed in the combination.
Starting midway on page 11 and continuing onto page 12, the applicant argues RIFFELSBERGER et al uses two switching elements at each cell, not teaching the desired operation claimed.
The examiner disagrees the use of all of the switches of RIFFELSBERGER et al need be utilized in the combination.  The examiner presents a position of obviousness which substitutes the use of individual switches, as in RIFFELSBERGER et al, for the inputs of the relay of KONUMA et al.  This would render an individual switch for each of the input connections of the relay, wherein each terminal of the middle sections of KONUMA et al would utilize a single switch with the claimed input design.  This would allow for the claimed operation of the plurality of switches to select the operating voltage of the fuel cell used to feed the load as desired via combinations between the switched input and the end plate of KONUMA et al.
On pages 12-13, the applicant argues that the combination of references fails to address the subject matter of claim 29 by reciting the paragraphs cited in the rejection.
The examiner disagrees modified KONUMA et al fails to address the claimed features.  As recited by the applicant, KONUMA et al teaches using the switch to change the output via a control unit.  As detailed in the rejection, it is the position of the examiner the structure of modified KONUMA et al renders a device capable of performing the desired comparisons and utilizing the switching between contact terminals as desired.  Since the claims are directed to an apparatus, not a method of use, a structure which is capable of performing the claimed functionality sufficiently fulfills the claim.  Moreover, since the specification is silent to any particular structure to perform the desired functionality (other than a generic control unit), the structure detailed in modified KONUMA et al sufficiently addresses any claimed functionality and structure required for its operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/15/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721